FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               Nos. 02-18-00016-CR
                                    02-18-00017-CR

                   MICHAEL CHARLES CHADMAN, Appellant

                                          V.

                              THE STATE OF TEXAS
__________________________________________________________________

                 On Appeal from the 415th District Court
                           Parker County, Texas
                  Trial Court Nos. CR17-0425, CR17-0427
__________________________________________________________________

                                      ORDER

      We have considered appellant’s pro se motion to order the District Attorney to

produce documents. Because we may only consider on appeal matters admitted into

evidence and included in the appellate record,1 we deny the motion.

      But it has come to our attention that although we ordered the trial court clerk

to make the record available to appellant, only the clerk’s record was sent. Therefore,


      1See
         Carver v. State, No. 08-12-00299-CR, 2015 WL 364291, at *6 (Tex. App.––
El Paso May 13, 2015, pet. ref’d) (not designated for publication).
                                                                                   FILE COPY




we order the trial court clerk to also make the reporter’s record that was filed with this

court on May 17, 2018 available to appellant no later than October 10, 2018. The trial

court clerk must provide this court with written notification that the record has been

made available to appellant by that same date.

       To the extent that appellant seeks to supplement the appellate record with the

reporter’s record from the status hearing on August 21, 2017, we order the court

reporter to file a supplemental reporter’s record of that hearing with this court no

later than October 10, 2018. At the same time, the court reporter must provide the

pro se appellant with a copy of the supplemental record in the same manner that she

delivers the originally filed reporter’s record to appellant, which she may do by

providing it to the trial court clerk to deliver.

       Because the court reporter has informed this court that no reporter’s record

was taken on October 19, 2017 or December 7, 2017, we cannot order her to

supplement the record for proceedings on those dates.

       We will set a date for appellant to file a pro se response to his counsel’s Anders

brief when we receive the supplemental reporter’s record.

       The clerk of this court is directed to transmit a copy of this order to appellant,

the attorneys of record, the trial court, the trial court clerk, and the trial court reporter.

       Dated September 21, 2018.

                                                         Per Curiam

                                              2